On October 17,2002, the Defendant was sentenced to the following: Count I: DUI, a felony: Thirteen (13) month commitment to the Department of Corrections, followed by a five (5) year suspended sentence; Count II: Theft, a felony: Ten (10) years in the Montana State Prison; Count III: Driving While License is Suspended/Revoked, a misdemeanor: Six (6) months in the Lewis and Clark County Jail, suspended; and Count IV: Forgery (Common Scheme), a felony: Twenty (20) years in the Montana State Prison, with five (5) years suspended. Count IV shall run consecutively to the sentence imposed *37for Count II. The sentence imposed for Count I shall run consecutively to the sentence imposed for Count IV. The sentence imposed for Count III shall run concurrently with the sentence imposed for Count II.
DATED this 10th day of June, 2003.
On May 8, 2003, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Peter Bovingdon. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to make the sentences for Counts II, III, and IV concurrent, rather than consecutive, to each other. Count I, however, will be consecutive to Counts II, III, and IV. The net affect will be that the defendant will have a sentence of 20 years at the Montana State Prison, with five years suspended, for concurrent Counts II, III, and IV, and an additional sentence of 13 months to the Department of Corrections, followed by a five (5) year suspended sentence, for Count I.
The Division adds as a condition of probation or parole, condition number 30, as set forth on page 11 of the Pre-Sentence Investigation Report, that the defendant shall not operate a motor vehicle unless authorized by the probation and parole officer, and if the probation and parole officer authorizes the defendant to drive, he will not drive unless the vehicle is equipped with an ignition interlock system.
Hon. Ted L. Mizner, District Court Judge